                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 14-2611 DSF(JC)                                            Date   June 21, 2019
 Title             Kamorrie Randle v. R. Grounds



 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                   None                               None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                          none present                                        none present
 Proceedings:                  (IN CHAMBERS) ORDER TO SHOW CAUSE WHY STAY SHOULD
                               NOT BE LIFTED AND UNEXHAUSTED CLAIMS DISMISSED

        On November 15, 2018, the District Judge granted petitioner’s motion to stay this action for
petitioner to exhaust Grounds Three through Five in the pending Petition for Writ of Habeas Corpus
(“Petition”) and ordered petitioner to file periodic status reports detailing the status of the state
court proceedings to exhaust his unexhausted claims. On December 14, 2018, petitioner filed his initial
status report notifying the Court that he was “in the process of having his Petition for Writ of Habeas
Corpus prepared for the California Supreme Court” and would “continue to expedite his efforts to
exhaust Grounds three through five.” On February 15, 2019, April 15, 2019, and June 17, 2019,
petitioner filed further status reports all of which reflect that petitioner “has no new information”
concerning the filing of his Petition for Writ of Habeas Corpus in the California Supreme Court and is
continuing in his efforts to exhaust Grounds Three through Five.

        As is apparent from the above, more than six months have passed since the stay was granted.
Petitioner’s status reports do not reflect that petitioner has yet filed a petition for writ of habeas corpus in
the California Supreme Court and provide no details regarding petitioner’s asserted efforts to exhaust his
unexhausted claims, let alone details which would establish reasonable diligence in doing so. The Court
further takes judicial notice of the dockets of the California Supreme Court (available via https://
appellatecases.courtinfo.ca.gov) which contain no record that petitioner has sought relief in such court
since the issuance of the stay (or since 2013).

    In light of the foregoing, PETITIONER IS HEREBY ORDERED TO SHOW CAUSE
WITHIN THIRTY (30) DAYS WHY THE STAY SHOULD NOT BE LIFTED, AND WHY THE
UNEXHAUSTED GROUNDS SHOULD NOT BE DISMISSED.

       Petitioner’s failure timely to respond to this Order to Show Cause may result in an order
vacating the stay and dismissing the unexhausted claims and/or an order dismissing this action
with or without prejudice based upon petitioner’s failure to prosecute and/or petitioner’s failure
to comply with this Order.

         IT IS SO ORDERED.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
